Citation Nr: 0620005	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  06-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for restrictive airway 
disease, histoplasmosis, and lung disability as residuals of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In March 2006, the RO notified the veteran that he had 90 
days to submit additional evidence.  In response, the veteran 
submitted new statements in support of his claim and copies 
of various records directly to the Board.  In accordance with 
internal procedures, the Board contacted the veteran to 
inquire whether he wished to waive his right to have his case 
remanded to the agency of original consideration (AOJ) or 
whether he waived initial consideration by the AOJ.  The 
Board received the veteran's response, which expressed his 
desire to have his appeal remanded to the AMC.  In accordance 
with his wishes, the Board remands his appeal.

Further review of the file indicates amongst the evidence 
recently submitted by the veteran is a record from J.C.S., 
M.D.  The veteran had previously identified this physician as 
having relevant evidence and the RO made one request in 
August 2005 for his records.  There is no response on file, 
no subsequent requests, and no notification (aside from the 
Statement of the Case) that attempts to obtain the records 
had failed.  The United States Court of Appeals for the 
Federal Circuit has established that VA does not fulfill its 
duty to obtain records by only one attempt.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (overruled on other 
grounds).  Consequently, the AMC should obtain a new release 
from the veteran and a second request for the physician's 
records should be sent.  

As an additional matter, the United States Court of Appeals 
for Veterans Claims (Court) issued two decisions of note.  In 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present case, the veteran was only informed of 
existence of a disability and a connection between the 
veteran's service and the disability. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with the 
VCAA with regard to new and material evidence.  The Court 
stated that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to first 
reopen the claim and then to establish entitlement to the 
benefit sought by the claimant underlying his claim to 
reopen.

Within the context of a claim to reopen, the Secretary must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence is 
necessary to substantiate the element(s) of service 
connection that were found insufficient in the previous 
denial in order to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, which was the underlying legislative intent of the 
VCAA notice requirements.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on what basis the prior claim was denied.  

The appellant in this matter was not provided specific notice 
of what constitutes material evidence in his claim to reopen 
service connection for restrictive airway disease, 
histoplasmosis, and lung disability as residuals of asbestos 
exposure.  The failure to provide notice of what constitutes 
material evidence would generally be the type of error that 
has the natural effect of producing prejudice because it 
would constitute a failure to provide notice to a claimant of 
a key element of what it takes to substantiate a claim to 
reopen.  Without such notice, a claimant effectively would be 
deprived of an opportunity to participate in the adjudication 
process because he or she would not know what evidence was 
needed to reopen his or her claim.  

Accordingly, a new VCAA letter should be sent to the veteran 
that complies with all current requirements.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess/Hartman, 
19 Vet. App. 473 (2006) (requiring VCAA 
notice to include the five elements of a 
service connection claim:  (1) veteran 
status; (2) existence of a disability; (3) 
a connection between the veteran's service 
and the disability; (4) degree of 
disability; and 
(5) effective date of the disability.)  
The AMC should provide the appellant 
written notification specific to his claim 
to reopen a claim for service connection 
for restrictive airway disease, 
histoplasmosis, and lung disability as 
residuals of asbestos exposure of the 
impact of the notification requirements on 
the claim.  The VCAA notice should include 
specific notice of why the claim was 
previously denied and what constitutes new 
and material evidence for the purpose of 
reopening the claim.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The AMC should request the records of 
J.C.S., M.D. and associate the records 
with the file.  If reasonable efforts do 
not result in the production of the 
records, the veteran must be notified in 
accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

4.  Thereafter, the AMC should 
readjudicate the claim to reopen service 
connection for restrictive airway disease, 
histoplasmosis, and lung disability as 
residuals of asbestos exposure.  If the 
claim remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

